Citation Nr: 0900026	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-00 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected cervical radiculopathy of the right 
upper extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to March 
1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction is currently with the RO in 
Denver, Colorado.  


FINDINGS OF FACT

1.  The veteran suffers from mild paralysis of the radial 
nerve.  

2.  The veteran does not suffer from moderate, severe, or 
total paralysis of the radial, median or ulnar nerves.  


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for the 
veteran's service-connected cervical radiculopathy of the 
right upper extremity have been met.  38 U.S.C.A.  §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.124a Diagnostic Code 8514, 8515, 8516 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R., Part 4 (2008).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Service connection was granted for residuals of cervical 
radiculopathy of the right upper extremity in a November 2002 
rating decision and the RO assigned a 10 percent disability 
rating effective October 2001.  In February 2004, the veteran 
filed his present claim for an increased rating, which the RO 
denied in a January 2005 rating decision. 

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

The veteran was originally rated under Diagnostic Code 8715, 
neuralgia of the median nerve, which is rated under 
Diagnostic Code 8515, paralysis of the median nerve.  The 
veteran is currently rated under Diagnostic Code 8516, which 
provides ratings for total and partial paralysis of the ulnar 
nerve.  

Under Diagnostic Code 8515, for the dominant or major hand, 
mild incomplete paralysis of the median nerve warrants a 10 
percent evaluation, moderate incomplete paralysis of the 
median nerve warrants a 30 percent evaluation, and severe 
incomplete paralysis of the median nerve warrants a 50 
percent evaluation.  Complete paralysis of the median nerve, 
with the hand inclined to the ulnar side, the index and 
middle fingers more extended than normal, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the place of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, inability to make a fist, and the 
index and middle finger remain extended; inability to flex 
the distal phalanx of the thumb, defective opposition and 
abduction of the thumb at the right angle to the palm; 
weakened flexion of the wrist; and pain with trophic 
disturbances warrants a 70 percent evaluation.  38 C.F.R. § 
4.124a.  

Under Diagnostic Code 8516, mild incomplete paralysis of the 
ulnar nerve warrants a 10 percent rating, moderate incomplete 
paralysis warrants a rating of 30 percent, and severe 
incomplete paralysis warrants a 40 percent rating for the 
major extremity.  A maximum evaluation of 60 percent is 
warranted for complete paralysis of the ulnar nerve of the 
major upper extremity, which is defined as being manifested 
by the "griffin claw" deformity due to flexor contraction 
of the ring and little fingers, very marked atrophy in the 
dorsal interspace and thenar and hypothenar eminences; loss 
of extension of the ring and little fingers, inability to 
spread the fingers (or reverse), inability to adduct the 
thumb; and weakened flexion of the wrist.  38 C.F.R. § 
4.124a.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8515.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.

In his February 2004 claim for an increased rating for his 
cervical radiculopathy, the veteran reported that his right 
hand and fingers "freeze up" and contort from 2/3 of a 
minute to half an hour and that parts of his forearm 
sometimes have no feeling.  He asserted that these spasms 
interfere with his ability to write and type.  

The veteran also submitted an August 2004 letter from a 
friend, "J.M.", who noted that he had on multiple occasions 
observed the veteran's right hand "cease up grotesquely."  
He reported that the veteran's thumb would move under his 
palm and his three middle fingers extend and spread out.  
J.M. observed that these spasms appeared to cause the veteran 
discomfort and often occurred after the veteran had been 
engaged in activity such as holding playing cards, using an 
eating utensil, or writing.  

The veteran was afforded a VA examination in August 2004.  He 
complained of daily neck pain which sometimes radiates down 
the arm and into the hand, as well as occasional spasms 
caused associated with activity.  He reported experiencing 
spasms approximately once a week that last for a few hours 
and are exacerbated by writing or typing.  He reported that 
the pain in his arm and hand occurs daily and lasts from 
thirty seconds to thirty minutes.  The examiner noted that 
the veteran had C5-6 and C6-7 fusions done in 2002.  Results 
from December 2003 EMG and NCV tests were consistent with C8 
radiculopathy.  

On examination, range of motion of the cervical spine was 
limited, but sensory and motor examination was normal in the 
upper and lower extremities.  

At an initial neurology consultation at a VA medical center 
in December 2004, the veteran reported that following his 
April 2004 surgery, he experienced spasms in his right hand 
several times daily lasting a few seconds, but presently 
experienced spasms in the right hand three or four time a 
week lasting thirty minutes to two hours.  He noted that 
during a spasm, his thumb would adduct and oppose and his 
fingers would tense up and posture.  He also described 
numbness in his right hand and forearm.  

On examination, the veteran had slightly diminished strength 
in his right hand grip, right finger extensors, and right 
thumb opposition.  The veteran was diagnosed with spinal 
seizures and prescribed tegretol.  

A VA treatment note from a follow-up examination in March 
2005 reports that the veteran is responding well to the 
tegretol and has not experienced any spasms since he started 
taking the medication.  At another follow-up appointment in 
September 2005, the veteran reported experiencing a spasm in 
his right hand once a week.  

On examination, the veteran had mild weakness in the right 
hand, as well as parasthesias in both radial and ulnar 
distributions of the right hand.  He was prescribed a 
stronger dose of tegretol.  

A VA treatment record from April 2006 notes that the veteran 
has responded well to the increased dose of tegretol and 
currently experiences spasms in his right hand two or three 
times per month, lasting one to six minutes.  

On examination, the veteran had mild weakness in the right 
hand, as well as parasthesias in both radial and ulnar 
distributions of the right hand.  His symptoms were unchanged 
in October 2006 and he reported that he was doing well.  At a 
February 2008 neurology follow-up, he was assessed with 
spinal seizures presenting primarily as right handed seizures 
of limited frequency which are well controlled with tegretol.  

At the last VA neurology follow-up in September 2008, the 
veteran reported cramping in his right hand approximately 
once a day, often brought on by activity.  It was noted that 
the frequency, duration, and severity of his symptoms have 
all been stable and are well controlled by medication.  

As discussed above, the veteran's cervical radiculopathy of 
his right upper extremity is currently assigned a 10 percent 
disability rating.  To warrant a higher rating under either 
Diagnostic Code 8515 or 8516, the veteran must present 
evidence of moderate incomplete paralysis of either the 
median or ulnar nerves.  

Based on all the evidence of record, the Board finds that the 
veteran's symptoms are best described as mild neurological 
impairment.  His right hand spasms are generally of limited 
frequency and duration and are considered by his treating 
physicians to be well controlled with medication.  Thus, a 
rating in excess of 10 percent under Diagnostic Codes 8515 
and 8516 is not warranted.

The Board has considered whether the veteran could be 
afforded a higher rating under another diagnostic code.  In 
September 2005 and April 2006, the veteran was noted to have 
parasthesias in both radial and ulnar distributions of the 
right hand.  Thus, the Board has considered a rating under 
Diagnostic Code 8514 which rates incomplete and total 
paralysis of the radial nerve.  

Under Diagnostic Code 8514, incomplete paralysis of the 
radial nerve is evaluated as 20 percent disabling for the 
major limb if found to be mild, 30 percent for the major limb 
if found to be moderate, and 50 percent for the major limb if 
the condition is found to be severe.  Complete paralysis with 
be evaluated as 70 percent for the major limb for drop of the 
hand and fingers, wrist and fingers perpetually flexed, the 
thumb adducted falling within the line of the outer border of 
the index finger, or where the patient cannot extend the hand 
at the wrist, extend the proximal phalanges of the fingers, 
extend the thumb, or make lateral movement of the wrist, or 
where there is supination of the hand, weakened extension and 
flexion of the elbow, or where loss of synergetic motion of 
extensors seriously impairs the hand grip, or where total 
paralysis of the triceps occurs only as the greatest rarity.  
38 C.F.R. § 4.124a.  

As the Board discussed above, it is more accurate to describe 
the veteran's cervical radiculopathy symptoms as mild, rather 
than moderate, as the weight of the evidence shows that his 
right hand spasms are of limited frequency and duration and 
are well-controlled with medication.  However, "mild" 
incomplete paralysis under Diagnostic Code 8514 is awarded a 
20 percent disability rating, higher than the 10 percent 
rating awarded for mild incomplete paralysis under Diagnostic 
Codes 8515 and 8516.  

As the veteran could be evaluated under either diagnostic 
code, the Board will use the code that affords the veteran 
the higher disability rating.  

According, the Board finds that a 20 percent disability 
rating for the veteran's service connected cervical 
radiculopathy of the right upper extremity under Diagnostic 
Code 8514 is warranted.  The evidence of record from the day 
the veteran filed the claim to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  

The Board had considered whether the requirements for an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) have been met.  However, there has been no 
showing that the veteran's service-connected cervical 
radiculopathy has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular scheduler standards utilized to 
evaluate the severity of his disability.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the- doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and effective dates, was satisfied prior 
to the RO's rating decision by way of a letter sent to the 
veteran in July 2004 that informed him of what evidence was 
required to substantiate his claim and of the veteran's and 
VA's respective duties for obtaining evidence.  

In March 2006, the RO sent the veteran a letter explaining 
how VA assigns disability ratings and effective dates.  In 
September 2008, the RO sent the veteran a letter describing 
the holding in Vazquez-Flores.  However, these notice letters 
were not provided to the veteran prior to the initial 
unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the March 2006 and September 2008 letters were not 
sent before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case issued in September 2008.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records, as well as VA treatment records.  
The veteran was also afforded a VA examination in August 
2004.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Entitlement to a disability rating of 20 percent for service-
connected cervical radiculopathy of the right upper extremity 
is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


